tcmemo_1999_345 united_states tax_court warren jack kidder and barbara jeanne kidder petitioners v commissioner of internal revenue respondent docket no filed date warren jack kidder and barbara jeanne kidder pro sese caroline tso chen and laura b belote for respondent memorandum findings_of_fact and opinion gerber judge respondent by notice_of_deficiency determined income_tax deficiencies an addition_to_tax and penalties as follows year deficiency dollar_figure big_number addition_to_tax penalty sec_6651 sec_6662 dollar_figure dollar_figure --- big_number the issues that remain for our consideration are whether petitioners are entitled to claim a nonbusiness_bad_debt deduction for loans made to petitioner barbara jean kidder’s mrs kidder’s son and whether petitioners are liable for a late filing addition_to_tax for and or an accuracy-related_penalty for the and or tax_year findings of fact1 petitioners resided in pebble beach california at the time their petition was filed in this case petitioners filed a joint federal_income_tax return for their and taxable years with respect to their return petitioners sought two extensions of time to file the last of which extended the time to date petitioners’ return was executed by the return preparer on date and by petitioners on date the date stamp placed on petitioners’ income_tax return which would normally show when respondent received the return is illegible during the taxable years mrs kidder was employed as a manager and petitioner warren j kidder mr kidder was self- employed as an appraiser mrs kidder began advancing funds to her son david bogue mr bogue in the advances were to pay for mr bogue’s personal and business obligations some of the stipulation of facts and the attached exhibits are incorporated by this reference the advances were paid directly to third parties on mr bogue’s behalf after mrs kidder’s marriage to mr kidder and through the years under consideration petitioners continued to advance funds to mr bogue the advances were not formalized no collateral or security was provided and no written demands for repayment were made by petitioners on schedule d of their income_tax return petitioners claimed a dollar_figure short-term_capital_loss attributable to a loss on personal loan - david bogue on that same schedule d petitioners reported a long-term_capital_gain of dollar_figure which left a net_short-term_capital_loss of dollar_figure of which dollar_figure was claimed for the remaining dollar_figure short-term_capital_loss was carried over to and applied against an dollar_figure long-term_capital_gain reported for respondent disallowed the entire dollar_figure loss claimed with respect to mr bogue explaining that petitioners had not established that the amount was a bad_debt arising from a true debtor-creditor relationship on date mr bogue and his wife mrs bogue engaged in a business known as garage doors unlimited voluntarily filed for bankruptcy protection in mr and mrs bogue’s initial petition seeking bankruptcy protection petitioners were not listed as creditors after speaking with mr and mrs bogue’s bankruptcy attorney petitioners based on their estimates of the outstanding advances decided to file a dollar_figure claim in the bankruptcy proceeding ultimately mr and mrs bogue received a discharge from bankruptcy and relief from their debts including petitioners’ claim in the preparation of their income_tax return petitioners were advised by their accountant that the claim against mr bogue could be deducted as a bad_debt against petitioners’ long-term_capital_gains during when petitioners were compiling information for the preparation of their income_tax return they performed a more thorough analysis of the total amount that had been advanced to mr bogue over the years based on their analysis of numerous documents petitioners calculated that the total outstanding advances made to or on behalf of mr bogue was dollar_figure and they claimed that amount as a bad-debt loss on their return petitioners produced substantial amounts of documentation reflecting that they had made numerous advances to and on behalf of mr bogue beginning in opinion we must determine whether the advances made by petitioners represent loans to mrs kidder’s son and if so whether the loans became worthless in in general sec_166 a all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated allows an individual to deduct losses sustained from bad_debts that become worthless during the taxable_year sec_166 restricts the deduction for losses from nonbusiness debts of a taxpayer other than a corporation by characterizing them as short-term_capital_losses only a bona_fide debt arising from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money qualifies for a deduction under sec_166 sec_1_166-1 income_tax regs whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the facts and circumstances see 54_tc_905 petitioners must show that a bona_fide debt existed between them and mr bogue see 512_f2d_882 9th cir affg tcmemo_1972_133 we also note that intrafamily transactions are subjected to closer scrutiny see 549_f2d_1155 8th cir affg tcmemo_1975_319 see also 92_tc_470 affd 912_f2d_1466 5th cir it is more likely that a transfer between family members is a gift see perry v commissioner supra 55_tc_172 petitioners may overcome this inference by showing that a real expectation of repayment existed and that there was an intent to enforce the collection of the indebtedness see 12_tc_1158 affd 192_f2d_391 2d cir during some of the period that funds were advanced by petitioners mr bogue was involved in a business in order for petitioners to be successful they would have to show among other things a reasonable expectation belief and intention that petitioners would be repaid as creditors regardless of the success of the business and that the advances were not contributions to capital put at risk in the venture see fisher v commissioner supra pincite 398_f2d_694 3d cir the record however does not generally show that the advances were made to capitalize mr bogue’s business activity instead it generally reflects that the advances made to mr bogue were randomly made without any apparent formality or expectation of repayment a review of the documents offered by petitioners to support the amount of the advances reveals payments for medical bills credit card purchases apartment rent utilities fines and court costs for motor_vehicle violations and other personal bills of mr and mrs bogue until the time that mr and mrs bogue voluntarily petitioned themselves into bankruptcy petitioners had not considered the amount s that had been advanced and after discussions with mr bogue’s bankruptcy attorney during made an estimate of dollar_figure in connection with the preparation of petitioners’ tax_return they conducted a more thorough evaluation and concluded that the amount advanced to mr bogue was almost double the amount petitioners had claimed in the bankruptcy proceeding although petitioners contend that the advances were loans with the expectation of repayment the record contradicts such a conclusion based on the facts and circumstances in this record petitioners’ advances were made with compassion and generosity the record also reveals that mr bogue was in financial and other types of difficulty throughout the entire period in which the advances were made it was therefore highly unlikely that he would be able to repay the advances although petitioners are generous parents who financially supported their child in his time of need the circumstances here do not show a bona_fide debtor-creditor relationship and entitlement to a bad-debt deduction under sec_166 see 91_tc_575 respondent also determined that petitioners are subject_to an addition to the tax for late filing of their return and a because we hold that petitioners did not have a debtor- creditor relationship and that the advances were in the nature of gifts and were not loans it is unnecessary to decide whether petitioners substantiated the amounts claimed for their and taxable years sec_6662 accuracy-related_penalty for and as to the sec_6651 late filing addition it applies if petitioners filed their return late and are unable to show that their failure_to_file the return on time was due to reasonable_cause and not due to willful neglect see 99_tc_202 before considering whether petitioners have shown reasonable_cause we consider whether petitioners’ return was timely filed respondent determined that petitioners’ return was filed month or less after the due_date as extended the parties stipulated a copy of petitioners’ return that was filed with respondent the parties did not stipulate the date on which respondent received the return the stipulated copy of petitioners’ return bears a date stamp that is illegible the return was signed by the tax_return_preparer on date and by petitioners on date attached to petitioners’ return are extensions that extend the time for filing the return to date petitioners did not prove however that they mailed by u s mail their return on or before date see sec_7502 providing that timely mailing will be considered to be timely filing under certain circumstances which includes a showing of a timely u s postmark petitioners failed to show that they mailed their return or that it was received by the irs prior to or on the due_date nor have petitioners shown reasonable_cause for the late filing because petitioners have not shown respondent’s determination to be in error we find that petitioners are liable for the sec_6651 addition_to_tax for their tax_year see rule a respondent also determined that petitioners are subject_to a sec_6662 accuracy-related_penalty because of negligence or disregard of rules or regulations sec_6662 provides for a 20-percent penalty on the portion of the underpayment to which sec_6662 applies respondent determined that the entire underpayment is subject_to the penalty for the and taxable years no penalty is imposed with respect to an understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 petitioners were advised by the bankruptcy attorney that they could file a claim in bankruptcy for the advances they had made to mr bogue they did so during and their claim was discharged during the same year petitioners who had capital_gains were advised by their accountant return preparer that they were entitled to claim a capital_loss for bad_debts that they had claimed and that were discharged in the bankruptcy considering petitioners’ background the circumstances of this case and petitioners’ reasonable reliance on professional advice we hold that petitioners acted in good_faith and had reasonable_cause and accordingly are not liable for the sec_6662 penalty for their or taxable_year to reflect the foregoing and concessions of the parties decision will be entered under rule
